Citation Nr: 0500072	
Decision Date: 01/03/05    Archive Date: 01/19/05

DOCKET NO.  97-21 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating due to 
individual unemployability (TDIU), due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION


The veteran served on active duty from January 1963 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
St. Paul, Minnesota Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for PTSD and entitlement to a total 
disability rating due to individual unemployability (TDIU), 
due to service-connected disabilities.

The veteran brought his original claim for PTSD in May 1990, 
which was denied in October 1990.  The veteran requested that 
his claim be reopened in June 1993, but the RO denied his 
request citing lack of new and material evidence in November 
1993.  The veteran again requested that his claim be reopened 
in January 1996 and the RO again denied his claim in November 
1996 citing lack of new and material evidence as well as no 
proof of in-country service in the Republic of Vietnam.  The 
veteran filed a timely notice of disagreement in December 
1996 and submitted his appeal in July 1997.

In December 2001, the Board issued a decision disposing of 
all other issues on appeal, and remanding the issues of PTSD 
and TDIU for further review.


FINDINGS OF FACT


1.  In November 1993, the RO determined that the veteran had 
not submitted new and material evidence in order to reopen a 
claim of service connection for PTSD; the veteran did not 
appeal this decision.
 
2.  Evidence submitted subsequent to the November 1993 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
PTSD.

3.  The record shows that the veteran has a current diagnosis 
of PTSD. 

4.  The veteran was not diagnosed with any psychiatric 
disorder in service or within one year after service, and no 
psychiatric symptoms have been linked to any incident of 
military service.

5.  The veteran has not reported any stressors that can be 
corroborated by credible supportinhg evidence.

6.  The veteran's only service-connected disability is low 
back syndrome, currently evaluated as 40 percent disabling.

7.  The veteran's service-connected disabilities are not 
sufficiently severe as to preclude him from obtaining and 
retaining all forms of substantially gainful employment. 


CONCLUSIONS OF LAW


1.  The RO's November 1993 decision declining to reopen a 
claim of service connection for PTSD is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for PTSD has been 
submitted.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2004).

3.  The veteran's PTSD was not incurred in or aggravated by 
his active military service, nor may it be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2004).

4.  The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.16, 4.18 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from January 1963 to 
September 1965 in the United States Air Force.  

The veteran's claim of service connection for PTSD was denied 
in October 1990.  The veteran did not appeal this decision 
and it became final.  

In February 1993, the veteran was seen by Dr. T.G.B. at the 
F.R. Medical Center regarding his PTSD.  Dr. B. attributed 
the veteran's PTSD with a work accident in 1971 where co-
workers altered the veteran's chair, and he fell backwards 
onto the ground as a result.

In a November 1993 rating decision, the RO determined that 
the veteran had not submitted new and material evidence in 
order to reopen his claim.  The veteran did not appeal this 
decision and it became final.  

Evidence submitted subsequent to the November 1993 rating 
decision is summarized below:

In November 1995, the veteran was seen by the VA psychiatry 
service.  The examiner noted that the veteran was very angry 
about his experience in Vietnam and was depressed.  The 
veteran was referred for a PTSD consultation.

In December 1995, the veteran was seen by the VA psychiatry 
service.  The examiner noted that the veteran appeared angry 
at almost everything.  The veteran stated that he had killed 
three people in South Dakota and many people in Vietnam.  The 
examiner noted that there was no evidence to substantiate the 
veteran's claims.  He was recommended to attend a domestic 
violence program.  The examiner noted that the VA PTSD 
support groups would not be appropriate for the veteran to 
attend.

The May 1996 rating decision stated that the evidence 
submitted for review did not establish that a stressful 
experience sufficient to cause PTSD actually occurred.  The 
decision also noted that the veteran's service medical 
records did not indicate that he had ever served in Vietnam.  
The VAMC also did not provide a diagnosis of PTSD, only 
stated that the veteran was very angry.  
In response to the May 1996 rating decision, the veteran 
submitted a photocopy of a letter from Mr. [redacted]
 from the 
Congressional Inquiry Division of the Office of the 
Legislative Liaison, dated June 1989.  The letter stated that 
the veteran served on temporary duty in Vietnam as well as 
other Top Secret assignments.  The letter also stated that 
the veteran received and still held a Top Secret Crypto 
clearance, and thus any further information about the veteran 
must be considered Top Secret and no further information 
about him would be released.

In June 1996 the veteran submitted a statement with more 
alleged PTSD stressors.  He alleged while he was stationed at 
Lackland AFB, Texas in 1963, he and his platoon were boarded 
onto a transport plane to serve in support of the 'Bay of 
Pigs' conflict.  The veteran claimed that the plane was 
turned around without explanation but the veteran was in fear 
for his life.  The veteran alleged that he was attacked by a 
soldier in the barracks for asking him to sweep the floor.  
The soldier was allegedly court marshaled after that 
incident.  The veteran claims that while on temporary duty in 
South Dakota, he was engaged by three children with semi-
automatic weapons.  He claimed that he shot and killed them 
out of fear for his life.

In August 1996, the veteran submitted a statement alleging 
that he had been given dental treatments without Novocain and 
was mistreated.  He also stated that during a temporary 
mission to Vietnam, he was forced to kill a woman who put one 
of his platoon members in jeopardy.

In August 1996, Dr. J.P.C. submitted a letter that stated Dr. 
C had been providing mental health treatment since 
approximately 1982 for the veteran.  The doctor stated that 
the veteran's problems dated back long before he stopped 
working for the IRS in 1981.  The veteran discussed the 
alleged incidents in North and South Dakota and in Vietnam 
with Dr. C.  The physician stated that the veteran's current 
problems were related to early military stress and more 
likely than not were the precipitating factor in many of the 
problems the veteran currently has in his life.

The physician also stated that the veteran had tried numerous 
times to return to work activities and had tried attending 
some retraining schools but had not been able to find the 
emotional and physical strength to complete any of those 
activities.  Dr. C. stated that as a result, the veteran 
remained permanently and totally disabled.  His opinion was 
that the origin of many of the veteran's problems dated back 
to experiences he had in the military.

In August 1996, the veteran submitted to a VA PTSD 
examination.  The examiner's multiaxial assessment was as 
follows:  Axis I - PTSD, major depressive disorder; Axis II - 
deferred; Axis III - history of losing consciousness twice in 
the remote past, status post cholecystectomy, significant 
migraines, chronic back, shoulder and neck pain and history 
of hypoglycemic episodes; Axis IV - stressors were moderate 
to severe with unemployment, physical limitations, 
insufficient finances, living alone and lack of family 
support; Axis V - current global assessment of functioning 
(GAF) score was between 55 and 60.

The November 1996 rating decision stated that the veteran had 
established that he did suffer from PTSD, but did not 
establish that he had been in Vietnam and been exposed to the 
traumatic events he alleged.  

In October 1997 the veteran requested a decision review 
officer (DRO) hearing.  After hearing the veteran's 
testimony, the RO continued to deny the veteran's claim for 
service connection for PTSD.  The evidence submitted since 
the May 1996 rating decision was essentially the same as that 
considered before.  The evidence did not establish that a 
stressful experience occurred.  The veteran provided the name 
of a man who allegedly was involved in one of his 
experiences, but the file recovered by the RO with the same 
name was not the man the veteran had referred to.

In May 1998, the veteran filed his claim for TDIU.  The claim 
was denied in December 1998 and the veteran submitted his 
notice of disagreement in December 1999 and perfected his 
appeal in September 2000.

In February 1999, the RO submitted a request to the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) to verify the stressors mentioned by the veteran.  
In March 1999, USASCRUR responded and informed the RO that 
not enough information had been provided to obtain evidence 
of the veteran's stressors.

In June 1999, Dr. I.E. from the VAMC in Tampa submitted a 
handwritten letter that stated the veteran was 100 percent 
disabled due to PTSD and depression.  Dr. I.E. submitted a 
second letter in August 1999 stating the same things.

VAMC progress notes dated 1999 through 2000 address the 
veteran's PTSD on a daily basis.  No new information was 
revealed with these records.

In December 2001, the Board resolved all other issues on 
appeal and remanded the issues of PTSD and TDIU.

In May 2002, the veteran submitted a letter to the Department 
of the Air Force requesting that his status with the Air 
Force be declassified.  He also requested that his duties, 
location and battles be specified.  The veteran stated that 
he requested Senator Paul Wellstone's assistance with his 
request.

In August 2002, the veteran submitted a letter from Mr. 
[redacted],Deputy Chief, Congressional Inquiry Division or the 
Office of the Legislative Liaison.  The letter stated that 
after contacting the National Personnel Records Center 
(NPRC), it was determined that the veteran's retired 
personnel record was not classified.  This record was 
requested and sent to the veteran.

Later in August 2002, NPRC responded to the veteran and 
enclosed his personnel records.  The letter stated that the 
veteran's records were not classified.  The veteran's medical 
records were sent to the RO and the veteran should obtain 
copies from the RO.

In December 2002, the RO submitted a letter to USASCRUR with 
more detailed information regarding the veteran's alleged 
stressors.  In June 2003, USASCRUR responded and stated that 
insufficient stressor information had been submitted and that 
incidents that involved civilians or civilian establishments, 
unless officially reported and documented, were not normally 
found in combat records.

In August 2003, the veteran submitted a letter from Mr. [redacted]
, 
stating that the information he had provided in June 1989 
regarding the veteran's first congressional inquiry was 
supported by Air Force documentation.  He further stated that 
he was unable to speculate on the exact nature of the 
veteran's Vietnam service, as he did not have access to that 
information.

In February 2004 the RO requested more information on the 
veteran's time in service from the Congressional Inquiry 
Division of the Office of the Legislative Liaison for the 
Department of the Air Force.  In March 2004 Mr. [redacted]
responded on behalf of the Congressional Inquiry Division.  
The letter stated that when members of the Air Force are no 
longer on active duty, officials at Air Force Personnel 
Center (AFPC) forward their military personnel records to the 
NPRC.  The veteran's records were ordered for review to 
investigate the veteran's claim of being in Vietnam.  A 
follow-up letter was sent in August 2004 that stated 
officials at AFPC reviewed the veteran's personnel record 
from NPRC and did not find any temporary duty orders or other 
source documents that show the veteran was assigned to any 
location in Vietnam.

Also in February 2004, the RO requested information from the 
Air Force Personnel Center at Randolph Air Force Base in 
Texas.  No further correspondence was received from the Air 
Force Personnel Center.


Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated June 2003, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The June 2003 letter informed the 
veteran that the VA would obtain any records from VA medical 
centers or clinics.  The letter informed the veteran that if 
he would like the RO to obtain his medical records, that was 
also possible.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The June 2003 letter requested that the veteran 
provide official evidence that demonstrated a stressful 
experience happened in service and medical evidence that 
showed a diagnosis of PTSD.  The veteran was asked to provide 
a statement including what happened to him, when, which unit 
and where he was stationed.  Copies of any military service 
records, investigative reports or other documents about his 
experiences and statements from people who witnessed or knew 
about the events.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his PTSD.  There are no outstanding 
records to obtain.  When the veteran has provided information 
about where he was treated for his claimed conditions, the VA 
has obtained said records.  Therefore, for all of the 
aforementioned reasons, it is determined that the veteran was 
not prejudiced by the RO's not specifically requesting that 
the veteran provide any evidence in his possession that 
pertained to his claim.  

The Board notes that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the veteran with the aforementioned notices.  In this 
instance, even though the appellant was not provided the 
aforementioned four requirements prior to the initial 
unfavorable decision in September 1990, it is determined that 
he is not prejudiced by such failure.  For one thing, 
inasmuch as the initial unfavorable decision in September 
1990 predated the VCAA, the required notices described in the 
VCAA could not have been given before then.  Furthermore, VA 
has consistently asked the veteran for information about 
where and by whom he was treated for his PTSD throughout the 
more than 10 years that his claim has been adjudicated.  It 
is clear that the veteran has had an adequate opportunity to 
respond after being informed of the information and evidence 
needed to substantiate his claim.

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
and the information and evidence the appellant must provide.  
See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet.App. 183 
(2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

New and Material Evidence

Where service connection for a disability has been denied in 
a final rating decision, a subsequent claim for service 
connection for that disability may be considered on the 
merits only if new and material evidence has been received 
since the time of the prior adjudication.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end, and what the RO may have 
determined in that regard is irrelevant.  See Barnett, supra.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 
9 Vet. App. 167, 171 (1996). 

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (Court) in Colvin v. Derwinski, 1 
Vet. App. 171, 174 (1991) (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  (It is noted 
that 38 C.F.R. § 3.156(a) was amended in August 2001.  
However, that amendment is applicable only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001)).  It does not apply to the veteran's claim as he filed 
his claim to reopen in January 1996.

Under 38 C.F.R. § 3.156(a) (2001), evidence is considered 
"new" if it was not of record at the time of the last final 
disallowance of the claim and if it is not merely cumulative 
or redundant of other evidence that was then of record.  See 
also Struck v. Brown, 9 Vet. App. 145, 151 (1996); Blackburn 
v. Brown, 8 Vet. App. 97, 102 (1995); Cox v. Brown, 5 Vet. 
App. 95, 98 (1993).  "Material" evidence is evidence which 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a) (2001).  In determining 
whether evidence is new and material, the "credibility of 
the evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992). 

By decision dated November 1993, the RO determined that the 
veteran had not submitted new and material evidence in order 
to reopen his claim of service connection for PTSD.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  See 38 U.S.C.A. § § 5108, 7105; 38 C.F.R. 
§§ 3.104 (a), 3.156 (2001).  

It is determined that since the November 1993 decision, the 
veteran has submitted new and material evidence in order to 
reopen his claim.  New evidence consisted of outpatient 
treatment records from August 1995 to January 1996, service 
medical records from January 1963 to May 1965, the veteran's 
airman military record, a report from P.B.H.C. dated August 
1996, a VA examination dated August 1996 and a photocopied 
letter claiming vindication in June 1989.  In the November 
1993 decision, the evidence did not establish a current 
disability or verification of in-country service.  The 
aforementioned evidence established a current diagnosis and 
claimed the veteran had in-country service.

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Since the evidence relates to a 
crucial question in the veteran's case, i.e., whether he had 
in-service duty in Vietnam, the newly received evidence is of 
such significance that it must be considered in order to 
fairly decide the merits of the claim, and it is determined 
to be material to the veteran's claim.  Accordingly, the 
claim is reopened, and must be considered in light of all the 
evidence, both old and new.  

PTSD

Now that the veteran's claim has been reopened pursuant to 
the discussion above, the veteran's claim for service 
connection for PTSD may be considered on the merits.  It is 
first necessary, however, to ensure that the veteran has had 
adequate notice and opportunity to be heard with regard to the 
question of entitlement to service connection for PTSD.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

In this case, the veteran has clearly had adequate notice and 
opportunity to be heard.  Although the case has been 
developed as a request to re-open on the basis of new and 
material evidence, the veteran has been in informed of the 
substantive questions applicable to the underlying claim of 
service connection for PTSD.  Furthermore, during the long 
and extensive development of the claim, the veteran has 
consistently argued the merits of the underlying substantive 
matters.  For these reasons, the Board may now address the 
question of whether the grant of service connection is 
warranted for PTSD.  

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1110, 1131 (West 2002).  Service connection 
may also be granted for certain chronic diseases if it 
manifests itself to a compensable degree within one year of 
leaving service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  
The mere fact of an in-service disease or injury is not 
enough; there must be chronic disability resulting from that 
disease or injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology after 
service is required to support the claim.  See 38 C.F.R. § 
3.303(b) (2004).  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).  If service connection is established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

Service connection for PTSD, in particular, requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (i.e., DSM-IV); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f) 
(2004).  Although service connection may be established based 
on other in-service stressors, the following provisions apply 
for specified in-service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f)(1) (2004).

Where VA determines that the veteran did not engage in 
combat, his lay testimony, by itself, would not be sufficient 
to establish the alleged stressor.  Instead, the record must 
contain service records or other independent credible 
evidence to corroborate his testimony as to the alleged 
stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Those service records that are available must 
support and not contradict his lay testimony concerning the 
non-combat stressors.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  In this regard, VA "is not required to accept 
doctors' opinions that are based upon the appellant's 
recitation of medical history."  See Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).  

The Board notes that the veteran was initially diagnosed with 
PTSD by his private physician in February 1993 and then by 
the VA examiner in August 1996.  The 1993 diagnosis stated 
that the veteran attributed his problems with depression and 
anger to an accident that occurred in 1971 when he was an 
employee of the IRS.  There was no mention of any stressful 
incident(s) in service.  Although the veteran now asserts 
that his stress stems from his time in service, the evidence 
does not substantiate his claim.  The RO and the veteran have 
both conducted extensive searches to obtain any information 
that could establish the veteran served in Vietnam, but 
neither were successful.

The veteran and the RO were also unable to substantiate the 
veteran's claims of stressful incidents regarding his dental 
experience, the shooting in South Dakota, and the assault on 
the veteran during basic training.  The RO was able to obtain 
the veteran's personnel records as well as his service 
medical records.  The personnel records substantiate that the 
veteran was stationed in Texas, North Dakota and South 
Dakota, but there was no mention of any physical altercation 
and nothing mentioned about the deaths of three children.  
Furthermore, the veteran claimed to almost have taken part in 
a campaign for the Bay of Pigs in 1963.  The Board observes 
that the conflict regarding the Bay of Pigs took place in 
1961, before the veteran entered service.

Regarding the veteran's alleged stressor taking place in 
Vietnam, every effort has been made to verify that the 
veteran had in-country service.  Service medical and 
personnel records made no mention of permanent or temporary 
duty in Vietnam.  In support of his claim, the veteran 
submitted a letter from the Department of the Army, 
Congressional Inquiry Division, Office of Legislative Liaison 
dated June 1989 stating that he did have service in Vietnam, 
but that his duties were classified.  The RO verified the 
authenticity of the 1989 letter and requested more 
information.  

In August 2002, the Congressional Inquiry Division informed 
the veteran that his records were not classified and that all 
relevant information had been sent to NPRC for storage.

The veteran submitted a letter in September 2003 from the 
same person who signed the 1989 letter stating that his prior 
letter was based on supporting documentation, but that he was 
unable to speculate about the nature of the veteran's service 
in Vietnam.  However, in August 2004, the Congressional 
Inquiry Division replied to the RO, stating that officials at 
the Air Force Personnel Center had carefully reviewed the 
veteran's master personnel record from NPRC and did not find 
any temporary duty orders or other documents that show the 
veteran was assigned to any location in Vietnam.

The RO requested information from USASCRUR in March 1999 and 
May 2003, and USASCRUR replied that the information provided 
by the veteran was not specific enough to obtain records that 
would substantiate his claim.  The RO also contacted the AFPC 
to obtain records for the veteran.  The RO was informed that 
all Air Force records were sent to NPRC.  The RO and the 
veteran received copies of the records maintained by NPRC and 
nothing in the veteran's record established that he had in-
country service in Vietnam.

A thorough review of the service records did not reveal any 
additional information regarding the veteran's other claimed 
stressors.  Without credible supporting evidence that the 
veteran's claimed in-service stressors occurred, the 
veteran's claim must be denied.  See 38 C.F.R.§ 3.304(f) 
(2004).

In short, the preponderance of the evidence is against the 
claim for service connection for PTSD.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1991).

TDIU

The veteran claims that his service-connected disabilities 
render him unemployable.  A total disability evaluation may 
be assigned where the schedular evaluation is less than 
total, when the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disabilities, provided that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.341, 
4.16(a) (2004).  In this case, the veteran is service 
connected for a low back disability, currently evaluated as 
40 percent disabling.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. § 
4.16(a).

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disability is less than 100 
percent when it is found that the service-connected 
disability is sufficient to produce unemployability without 
regard to advancing age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

The veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  See 
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Thus, the 
issue is whether his low back disability precludes him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 
356 (1991).  For a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor, which takes this case 
outside the norm.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  In determining 
whether unemployability exists, consideration may be given to 
the veteran's level of education, special training and 
previous work experience, but not to his age or to any 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

The medical evidence demonstrates that the veteran's service 
connected disability does not preclude the veteran from 
securing or following substantially gainful employment.  The 
medical evidence indicates a lumbosacral strain with listing 
of the whole spine to the opposite side, which undoubtedly 
limits the veteran's employment options, but the record does 
not support his claim that he is unable to work due solely to 
his service-connected disability.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for TDIU must be denied.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.

A total disability rating based on individual 
unemployability, due to service-connected disabilities is 
denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


